ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant’s attorneys fail to agree with the reasoning set forth in our original opinion and ask for a review of practically all that was said therein, alleging error in our disposal thereof.
Again, complaint is made of the testimony of Officer Wood, who testified to seeing a commotion in a street of the City of Fort Worth and two men struggling over a shotgun, the barrel of which was warm as though recently fired. The officer came up and grasped the gun and took charge thereof. Mr. Key, who had hold of the gun, as did appellant also, said, “He is the one that shot him,” and pointed to appellant; and appellant then said, “I just killed the son-of-a-bitch.” This is complained of because it is contended tht appellant was then under arrest. The testimony, however, shows that the officer knew nothing about any killing until this statement was made, whereupon he placed appellant under arrest. The witness said, “After the defendant told me what he did, I took him in charge.” Mr. Key, the man who was struggling with appellant over the gun, was present at the killing and had hold of the gun, pointing it upward, when appellant fired the third and last shot. He still had hold of it together with appellant when the officer took the gun. We think the statement complained of was admissible, there having been no arrest until such statement was made. We also think such statement was res gestae of the transaction and was properly admitted, the same taking place at the scene and immediately after the deceased had been shot.
Complaint is also made of the argument of the attorneys representing the state, and especially so of Mr. Cyde’s statement relative to the state’s witness, A. C. Howerton. These remarks were ill advised and should not have been utilized. However, in reading the trial court’s qualification to such bills, we find appended thereto excerpts from the argument of appel*338lant’s attorneys that seem to show that Clyde’s remarks were called forth by the argument of each of appellant’s attorneys and invited thereby. It is the duty of the attorneys on both sides of a controversy to confine their remarks to the record as a basis therefor; such being a rule that works both ways, if one, by an excursion out of the record, violates such rule, he can hardly be allowed to justly complain of his opposing counsel indulging in the same tactics relative to the same subject. We think the remarks of Mr. Clyde to have been invited, and while not approving same, we see no error shown therein, especially in view of the trial court’s instruction to disregard the same.
We adhere to the views expressed in our original opinion, and the motion will therefore be overruled.